            Case 2:19-mc-00171-KJM-DB Document 16 Filed 04/27/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00171-KJM-DB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                 v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $44,141.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          The United States and potential claimant Alexander Akeem Williams (“claimant”), by and

18 through his counsel, submit the following Stipulation and Order pursuant to the Court’s prior order in

19 this case. The seizure forming the basis for this matter took place less than two years ago and the parties

20 acknowledge the previous extensions given the COVID-19 pandemic. In recent weeks, the parties have

21 engaged in settlement negotiations concerning the seizures. Accordingly, the parties seek only a brief

22 sixty-day extension and believe that this will be the final request.

23                                                 Good Cause

24          The seizure in this case stems from an investigation and resulting seizure at the Sacramento airport

25 of currency from the potential claimant. The potential claimant was traveling to Sacramento from

26 Greensboro, South Carolina to purportedly visit friends and purchase property in California. The cash

27 he carried in his luggage totaled $44,141.00 and, according to the potential claimant, he had just sold a

28 Nissan Titan truck for $10,000.00 and a Cadillac vehicle for $2,500.00. A drug dog trained to identify
                                                     1
                                                                              Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00171-KJM-DB Document 16 Filed 04/27/21 Page 2 of 4



 1 the odor of narcotics on currency subsequently positively alerted to the cash transported from South

 2 Carolina to Sacramento in May 2019.

 3          Accordingly, the United States has committed substantial resources and time reviewing the claim,

 4 investigative reports, and other records in this case, including criminal histories and employment reports.

 5 Further, discussions to resolve evidentiary inquiries and settlement movement require coordination and

 6 layers of conversation. Lastly, the seizure in this case took place on May 21, 2019 and referred to the

 7 U.S. Attorney’s Office on August 5, 2019, which was shortly before the shutdowns happened due to the

 8 COVID-19 global pandemic. Offices have been closed and all discussions, negotiations, and approval

 9 conferences have occurred remotely. Thus, the COVID-19 pandemic has had a significant impact on the

10 timing of this case and progressing the settlement negotiations in this matter.

11                                                 Stipulations

12          1.      On or about July 26, 2019, claimant Williams filed a claim in the administrative forfeiture

13 proceedings with the Drug Enforcement Administration with respect to the Approximately $44,141.00

14 in U.S. Currency (hereafter “defendant currency”), which was seized on May 21, 2019.

15          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

16 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

17 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

18 the claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

19 proceeding.

20          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

21 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

22 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

23 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

24 the parties. That deadline was October 24, 2019.

25          4.      By Stipulation and Order filed October 17, 2019, the parties stipulated to extend to

26 January 22, 2020, the time in which the United States is required to file a civil complaint for forfeiture

27 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

28 subject to forfeiture.
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00171-KJM-DB Document 16 Filed 04/27/21 Page 3 of 4



 1          5.      By Stipulation and Order filed January 28, 2020, the parties stipulated to extend to April

 2 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 4 forfeiture.

 5          6.      By Stipulation and Order filed April 24, 2020, the parties stipulated to extend to July 20,

 6 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          7.      By Stipulation and Order filed July 14, 2020, the parties stipulated to extend to October

10 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          8.      By Stipulation and Order filed October 20, 2020, the parties stipulated to extend to January

14 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

15 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

16 forfeiture.

17          9.      By Stipulation and Order filed January 13, 2021, the parties stipulated to extend to

18 February 17, 2021, the time in which the United States is required to file a civil complaint for forfeiture

19 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

20 subject to forfeiture.

21          10.     By Stipulation and Order filed February 12, 2021, the parties stipulated to extend to April

22 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

23 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

24 forfeiture.

25          11.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

26 to June 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

27 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

28 subject to forfeiture.
                                                          3
                                                                               Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00171-KJM-DB Document 16 Filed 04/27/21 Page 4 of 4



 1          12.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to June 18, 2021.

 4    Dated:      4/16/2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
 5

 6                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
 7                                                           Assistant United States Attorney
 8

 9
      Dated:      4/16/2021                                  /s/ Mark J. Reichel
10                                                           MARK J. REICHEL
                                                             Attorney for Alexander Akeem
11                                                           Williams
                                                             (As authorized via email)
12

13
                                                     ORDER
14

15          The deadline by which the United States shall be required to file a complaint for forfeiture against

16 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture is extended to June 18, 2021. The court grants this extension with the understanding that the

18 parties do not anticipate requesting any further extensions.

19          IT IS SO ORDERED.

20 DATED: April 26, 2021.

21

22

23

24

25

26

27

28
                                                         4
                                                                              Stipulation to Extend Time to File Complaint
